DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1, 15 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 21 and new claim 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Drawings
The drawings were received on 5/17/2022.  These drawings are unacceptable. See interview summary. As such the drawings filed on 5/17/2022 are NOT ENTERED. 

Specification
The substitute specification filed 5/17/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it would contain new matter. See interview summary. As such the specification filed on 5/17/2022 are NOT ENTERED.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacquelyn A. Graff on May 23, 2022.

The application has been amended as follows: 

In Claim 1 lines 23-27:
member to form the cavity; and

a pivoting member configured to be received within the cavity of the receptacle, wherein the cavity is configured to allow for movement of the pivoting member with respect to the receptacle, wherein the pivoting member comprises:


In Claim 20:
The articulating joint assembly of claim 7, wherein the at least one locking mechanism comprises a passage way and a locking screw

In Claim 21:

A surgical method, wherein the method includes; 
obtaining an articulating joint system, wherein the articulating joint system[[s]] comprises: 
an articulating joint assembly of claim 1 and
a plate; 

coupling the plate to a first bone of the person with a fastener, wherein the plate is an occipital plate; [[and]] 
coupling the first elongated element of the articulating joint assembly of claim 1 to the plate; and
coupling the second elongated element of the articulating joint assembly of claim 1 

Please insert new Claim 22:

A surgical method, wherein the method includes; 
obtaining an articulating joint system, wherein the articulating joint system comprises: 
an articulating joint assembly of claim 15; and
a plate; 
making an incision in a person to expose the spine; 
coupling the plate to a first bone of the person with a fastener, wherein the plate is an occipital plate;
coupling the first elongated element of the articulating joint assembly of claim 15 to the plate; and
coupling the second elongated element of the articulating joint assembly of claim 15 to a vertebra of the person to secure the articulating joint system to the spine of the person.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773